B2030 (Form 2030) (12/15)
                                                         United States Bankruptcy Court
                                                              Southern District of New York
 In re       Marlaina Koller Croes                                                                            Case No.      20-22239 (RDD)
                                                                              Debtor(s)                       Chapter       11

                        DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the principal attorney for the above named debtor and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
     be rendered on behalf of the debtor in contemplation of or in connection with the bankruptcy case is as follows:

              RETAINER
             For legal services, I have agreed to accept                                                  $                 35,000.00
             Prior to the filing of this statement I have received                                        $                           0
             Balance Due                                                                                  $                 35,000.00
             The firm shall bill against the retainer at its hourly rates which range from                $           375.00 - 775.00
             The debtor has agreed to pay all approved fees and expenses exceeding the amount of the retainer.

2.   $      1,717.00       of the filing fee has been paid.

3.   The source of the compensation to be paid is:
                  Debtor              Other (specify):

4.       The firm has not agreed to share the above-disclosed compensation with any other person or entity.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a.     Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
     b.     Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
     c.     Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
     d.     Representation of the debtor in adversary proceedings and other contested bankruptcy matters; and
     e.     Represent and counsel the debtor as debtor and debtor in possession in all aspects of her chapter 11 case.




                                                                     CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor in
this bankruptcy proceeding.

     June 8, 2020                                                             /s/ Sanford P. Rosen
     Date                                                                     Sanford P. Rosen (SR-4966)
                                                                              Signature of Attorney
                                                                              Rosen & Associates, P.C.
                                                                              747 Third Avenue, Floor 20
                                                                              New York, NY 10017-2803
                                                                              (212) 223-1100 Fax: (212) 223-1102
                                                                              srosen@rosenpc.com
                                                                              Name of law firm
